FILED
                           NOT FOR PUBLICATION
                                                                            MAR 23 2017
                     UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No.   15-55352

             Plaintiff,                          DC No. CV 06-07095 SVW

v.
                                                 MEMORANDUM*
299,912.00 IN ACCOUNT FUNDS,

          Defendant,
___________________________________

ESTATE OF SYDELLE RICH, Substituted
for Sydelle Rich; ESTATE OF WILLIAM
SMOLEK, AKA William Smolek,

             Claimants-Appellants,

  v.

DAVID R. KITTAY, as Trustee for the
Bankruptcy Estate of Stephen Yagman,

             Claimant-Appellee.


                    Appeal from the United States District Court
                        for the Central District of California
                   Carla M. Woehrle, Magistrate Judge, Presiding


       *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
                      Argued and Submitted December 9, 2016
                               Pasadena, California

Before:      TASHIMA and PAEZ, Circuit Judges, and FRIEDMAN,** District
             Judge.

      Stephen Yagman filed a Chapter 7 bankruptcy petition in the Southern

District of New York. In his petition, he failed to disclose certain assets, including

$299,912.00 given to him by some of his relatives (the “Currency”). The

government upon investigating Yagman for bankruptcy fraud, initiated civil

forfeiture proceedings against the Currency. Appellants are the estates of

Yagman’s deceased relatives who claim an interest in the Currency (the “Estates”).

We have jurisdiction under 28 U.S.C. § 1291, and we dismiss the appeal.

      “In order to meet the case-or-controversy requirement of Article III, a

plaintiff (including a civil forfeiture claimant) must establish the three elements of

standing . . . .” United States v. $133,420.00 in U.S. Currency, 672 F.3d 629, 637

(9th Cir. 2012). The three elements of standing are (1) “that the plaintiff suffered

an injury in fact,” (2) “that there is a causal connection between the injury and the

conduct complained of, and” (3) “that it is likely the injury will be redressed by a

favorable decision.” Id. (citing Lujan v. Defenders of Wildlife, 504 U.S. 555, 560-


      **
             The Honorable Paul L. Friedman, United States District Judge for the
District of Columbia, sitting by designation.
                                           2
61 (1992)). In a civil forfeiture proceeding, standing is satisfied if the claimant can

show “a colorable interest in the property, for example, by showing actual

possession, control, title, or financial stake.” United States v. Real Prop. Located

at 475 Martin Lane, 545 F.3d 1134, 1140 (9th Cir. 2008) (quoting United States v.

Real Prop. Located at 5208 Los Franciscos Way, 385 F.3d 1187, 1191 (9th Cir.

2004). The burden for showing standing rests on the party asserting it. Lujan, 504
U.S. at 561.

      During the pendency of the forfeiture action, the Estates executed a

stipulation recognizing Yagman’s interest in the Currency. Having recognized

Yagman’s interest in the Currency, no interest remains in which the Estates can

assert any claim. Because the Estates no longer have any colorable interest in the

Currency, they lack standing to pursue this appeal.1

      This appeal is DISMISSED.




      1
             Because the Estates lack standing, we, in turn, lack jurisdiction to
address the merits of the Estates’ contention.
                                           3